Citation Nr: 0610196	
Decision Date: 04/07/06    Archive Date: 04/13/06

DOCKET NO.  04-31 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for loss 
of sight in left eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his son


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from November 1942 through 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Little Rock, Arkansas.

VA received evidence on behalf of the veteran from his 
private physician showing complaints associated with chemical 
burns related to service.  This appears to be an informal 
claim for benefits and is referred for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the loss of vision in his right eye 
was due to the negligence of VA physicians during his March 
2000 cataract surgery.  VA afforded the veteran an 
examination in January 2003 at which time the VA examiner 
opined that post-operative macular edema is not an uncommon 
complication of cataract surgery and that there was no 
apparent carelessness, negligence, or lack of proper skill by 
the VA staff.  The VA examiner did not discuss whether 
blindness in the veteran's eye was reasonably foreseeable by 
VA physicians.  A medical opinion of the foreseeability of 
the veteran's disability is necessary to decide this matter, 
particularly under 38 C.F.R. § 3.361(d)(2).  

Accordingly, the case is REMANDED for the following action:

1.	Please send the veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claim.  

2.	Obtain an addendum to the January 2003 VA 
examination report that addresses whether 
the veteran's left eye blindness was 
reasonably foreseeable; in other words, was 
blindness an event that a reasonable health 
care provider would not have considered to 
be an ordinary risk of the treatment 
provided.  38 C.F.R. § 3.361(d)(2).  Attempt 
to get this addendum from the examiner that 
wrote the January 2003 report, but if that 
examiner is unavailable, then obtain an 
opinion from another optometrist.  Provide 
the veteran's claims folder to the examiner 
for review and have the examiner state in 
his report that the file was reviewed.  The 
examiner is to comment on whether there is 
evidence that a stitch (subsequently 
removed) was left in the veteran's eye after 
others were removed, and should address the 
significance of a statement in the medical 
record, dated October 15, 2001, which refers 
to a "botched" cataract surgery in the O.S.   

3.	Readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
issue the veteran and his accredited 
representative a supplemental statement of 
the case (SSOC) that addresses all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered, since the 
issuance of the SOC.  The veteran should be 
given a reasonable opportunity to respond to 
the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 


